DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending in the application.
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an output unit that outputs, an information acquisition unit that acquires in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “an output unit that outputs a plurality of evaluation function” and “an information acquisition unit that acquires the machine learning result” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  There is not disclosure of any particular structure, either explicitly or inherently, to perform the outputs and acquires.  As would be recognized by those of ordinary skill in the art, the term “output”, “acquires” can be performed in any number of ways in hardware, software or a combination of the two.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structures perform(s) the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   The claim recites “an information acquisition unit that acquires the machine learning result from at least one of the servo control device and the machine learning device”.  However, as discloses in Para. 0055 of the specification, “When the machine learning result is the time response or the frequency response of a position error, the output device 200 can acquire the position error from the machine learning device 100 or the servo control device 300.”  Thus, it can be seen that the information acquisition unit is configured to  acquires the machine learning result from at least one of the servo control device or the machine learning device.  Therefore, the claim fails to comply with the written description requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018151215 to Kitayoshi (hereinafter, Kitayoshi)1 in view of US Pub. No. 2009/0248175 to Eguchi et al. (hereinafter Eguchi).
Regarding claim 1, Kitayoshi teaches An output device comprising:
a machine learning device [Para. 0024 – Thus, by executing a machine learning process based on data detected at the time of an appropriate sequence operation or addition of disturbance,  the adjustment unit 32 can set appropriate control parameters according to the learning content] that performs machine learning of parameters of components of a servo control device that controls a servo motor that drives an axis of a machine tool, a robot, or an industrial machine [see Fig. 1 and Para. 0011]; 
an output unit that outputs a machine learning result of each of the evaluation functions;
[0062] In this embodiment, in particular, the adjustment unit learning data set includes an evaluation value, and the machine learning process performs machine learning based on the evaluation value. Thereby, in the machine learning process of the adjustment unit 32, the data learning of each adjustment unit learning data set can be machine-learned according to the evaluation value, and the control accuracy of the feedback control unit 31 can be further improved.

[0084] As described above, the machine control system 1 of the present modification can output the machine constant (or disturbance) as a specific value, and by referring to this, the adaptive control parameter set by the adjustment unit 32 can be obtained. Validity can be easily examined.

[0097] Then, the CPU 901 may output the result of executing the above processing from an output device 915 such as a display device or an audio output device, and the CPU 901 may send the processing result to the communication device 923 or the connection device as necessary. It may be transmitted via the port 921 or recorded on the recording device 917 or the recording medium 925.

and an information acquisition unit that acquires the machine learning result [via feedback control unit 31] from at least one of the servo control device and the machine learning device.
[0035] When the adjustment unit learning data set is acquired for the feedback control system described above, the values of the position loop gain Kp, the speed loop integration time constant T, and the speed loop gain Kv corresponding to the control parameter ρ are temporarily set. In the set state, the position command (corresponding to the reference command r), the torque command (corresponding to the operation amount u), and the detected position (corresponding to the control amount y) when a predetermined adjustment sequence operation is executed are recorded. In the example of this embodiment, each of these position command, torque command, and detection position (hereinafter collectively referred to as state quantity data) is obtained when the adjustment sequence operation is executed as shown in FIG. It is recorded as time series pattern data in which instantaneous values are sequentially recorded in the same temporal series. In the example shown in FIG. 4, time series pattern data (thick solid line waveform data) of each state quantity when the sequence operation is executed by the positioning operation in which the position command is increased from 0 to a predetermined position by inching control. Show. Further, d shown in FIG. 4D represents a position deviation, which will be described later.

[0042] Regarding the machine learning process of the adjustment unit 32, after the multilayer neural network designed as described above is implemented in software (or hardware) on the motor control device 3, a number of adjustments stored in the database DB are stored. The adjustment unit 32 is made to learn by so-called supervised learning using the part learning data set. The adjustment unit learning data set used here is, for example, as shown in FIG. 6, each state quantity data (time-series pattern data) and evaluation values when various adjustment sequence data are executed, and provisional setting at that time. This is a data set in which the control parameters Kp, T, and Kv are associated with each other. The evaluation value in the illustrated example is an index indicating the evaluation of the responsiveness in the sequence operation of the feedback control system to which the control parameters Kp, T, and Kv of the corresponding data set are applied. This evaluation value is, for example, the positional deviation d shown in FIG. 4 (d), the vibration amplitude at the time of overshoot or undershoot, the settling time until the transition period ends, until the control amount follows the command. May be obtained comprehensively based on the state quantity data of the data set such as the rise time of the torque, the magnitude of the ripple of the torque command value, and the power consumption value that can be estimated from the torque command value and the speed. Alternatively, a torque command combining a plurality of sine waves may be input, and the phase margin, gain margin, and sensitivity function values calculated from the responses may be used as indices. In FIG. 6, this evaluation value is represented by a two-stage index of “high” and “low”, but it may be represented by an index of three or more stages, or may be represented by a numerical value. [see further Para. 0048-0049, 0061, 0067-0073].

Kitayoshi does not teach an output unit that outputs a plurality of evaluation functions used by a machine learning device.  As pointed out by applicant in the specification of related art, when parameters of components of a servo control device that controls a servomotor that drives an axis of a machine tool, a robot, or an industrial machine are machine-learned by a machine learning device, since an evaluation function used by the machine learning device (of Kitayoshi) is generally not displayed, an operator cannot understand which learning effect is obtained when a certain evaluation function is used.
Eguchi teaches a plant control system has a measurement signal data database, a model to estimate the value of measurement signal data used at a time when an operation signal is given to the plant, an operation signal learning unit to learn a method of generating a model input, which is equivalent to an operation signal, so that a model output, which is equivalent to the measurement signal data, attains a target value. The plant control system also has an evaluation function calculating unit to calculate an evaluation function value from the model output obtained as a result of an operation carried out by the operation signal learning unit for the model, and an evaluation function adjusting unit to adjust evaluation function parameters used in calculation of an evaluation function.  Specifically, Eguchi teaches an output unit that outputs a plurality of evaluation functions [Model Output 1, 2, 3, …]used by a machine learning device that performs machine learning of parameters of components of control device that controls an industrial machine [see Fig. 10-12, and 15].
[0042] A thermal power generation plant control system according to another aspect of the present invention has an operation signal generation part that uses measurement signal data obtained from a thermal power generation plant to derive a plurality of operation signals to be supplied to the thermal power generation plant; the measurement signal data includes at least one of the concentrations of nitrogen oxide, carbon monoxide, and hydrogen sulfide included in gas emitted from the thermal power generation plant; the plurality of operation signals determine at least one of the opening of an air damper, an air flow rate, a fuel flow rate, and an exhaust gas recycle flow rate; the control system comprise a measurement signal data database in which to save previous measurement signal data, a model to estimate the value of measurement signal data used at a time when an operation signal is given to the thermal power generation plant, an operation signal learning unit to learn a method of generating a model input, which is equivalent to an operation signal, so that a model output, which is equivalent to the measurement signal data, attains a target value in the model, the target value being set through a display, an evaluation function calculating unit to calculate an evaluation function value, which indicates an attainment degree of the target value, from the model output, which indicates a result of an operation carried out by the operation signal learning unit for the model, a learning information database in which to save information about records of evaluation function values obtained by the operation signal learning unit and learning and information about model output learning records, and an evaluation function adjusting unit to receive setting condition information used for evaluation function adjustment from the learning information database, adjust an evaluation function parameter used for evaluation function calculation in the evaluation function calculating unit, and save information about an adjustment result including an evaluation function parameter adjustment record.

[0057] The operation signal learning unit 700 uses learning restraining conditions to be saved in the learning information database 230, the learning data 12 including the target value for model output control and the like, and an evaluation function value 9, which is an evaluation value for the result of the model operation during learning to learn a method of operating the model input 7. That is, the operation signal learning unit 700 learns increases and decreases in the current amount of operation for the model input 7 and the like. The learning restraining conditions include learning conditions and constraints that have been set in advance.

[0117] Screens displayed on the display 930 will be described next with reference to FIGS. 10 to 12.

[0118] FIGS. 10 to 12 show exemplary screens displayed on the display 930. FIGS. 10 and 11 respectively show an exemplary learning condition setting screen and an exemplary evaluation function parameter adjustment setting screen, these screens being used in step 1000 in the flowchart in FIG. 2. When the screen in FIG. 10 is displayed on the display 930, numeric values can be entered in any numeric box on the screen by operating the mouse 912 to move the cursor to the numeric box and using the keyboard 911. A button on the screen can be selected by operating the mouse 912 to move the cursor to the button and clicking the mouse 912. When the mouse 912 is operated to move the cursor to a checkbox on the screen and then clicked in the same way, the checkbox is checked.

[0126] When the checkbox 3012 is checked to select adjustment based on a learning result, adjustment conditions in the evaluation function adjustment algorithm in FIG. 7 can be set in the learning setting field 3020; the initial value of parameter a, the initial value of parameter b, the learning ratio of parameters a, the learning ratio of parameter b, and the evaluation function threshold value, which are all used in equations (4) to (7), can be input in the numeric boxes 3021, 3022, 3023, 3024, and 3025, respectively.

[0127] When a setting record used in previous learning is employed without alteration, the button 3027 is selected to display a setting record reference screen, after which data to be used is selected from a setting record data list and determined, displaying a record data name in the data box 3026. Settings described in relation to the record data name are automatically entered in the above numeric boxes.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the output device of Kitayoshi with an output unit that outputs a plurality of evaluation functions used by a machine learning device of Eguchi.  The motivation for doing so would has been to improve the usability of the system by allowing the operator the ability to understand, view, and/or modify the evaluation function in response to the change in required control specifications as suggested by Eguchi in paragraph 0015.
Regarding claim 2, Eguchi teaches the output unit includes a display unit that displays the plurality of evaluation functions [Fig. 11] and the machine learning result acquired for each of the evaluation functions on a display screen [Fig. 12].

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Regarding claim 3, Kitayoshi in view of Eguchi teaches an information output unit that outputs a parameter selected on the basis of the machine learning result of each of the plurality of evaluation functions from a plurality of parameters machine-learned using the plurality of evaluation functions to the servo control device [see fig. 10-12 of Eguchi].
Regarding claim 4, Kitayoshi in view of Eguchi teaches an information output unit that outputs a change instruction to an evaluation function selected from the plurality of evaluation functions or an evaluation function different from the plurality of evaluation functions to the machine learning device [see fig. 10 and 12 – Model Output 1, 2, 3, ….].
Regarding claim 5, Kitayoshi teaches the machine learning result is an error between a control command of the servo control device and feedback information when the servo motor was driven on the basis of the control command [Fig. 4, 6, and Para. 0040, 0041, 0042 – position deviation].
Regarding claim 7, Kitayoshi in view of Eguchi teaches the different evaluation function is an evaluation function of which a weighting coefficient is different from that of the plurality of evaluation functions [see Weight Coefficient 30004 of fig. 10].
Regarding claim 8, Kitayoshi in view of Eguchi teaches an evaluation function made up of a weighted sum of a function [see fig. 10 of Eguchi] in which a position error is a variable, a function in which a differential value of a position error is a variable, and a function in which a differential value of a torque is a variable [see Para. 0035 of Kitayoshi; Para. 0042].
Regarding claim 9, Kitayoshi teaches the parameters of the components of the servo control device include parameters [Kp, T, Kv] of a numerical expression model [see Fig. 3, 6; see also Fig. 3-4, and 6 of Eguchi] or a filter.
Regarding claim 10, Kitayoshi in view of Eguchi teaches the numerical expression model or the filter is included in a velocity feedforward processing unit [Para. 0058] or a position feedforward processing unit, and the parameters include coefficients of a transfer function of the filter [see fig. 10 of Eguchi].
Regarding claim 11, Kitayoshi teaches a servo control device that controls a servo motor that drives an axis of a machine tool, a robot, or an industrial machine, and a machine learning device that performs machine learning with respect to the servo control device [see Fig. 1, 5].
Regarding claim 12, Kitayoshi teaches output device is included in one of the servo control device and the machine learning device [see Fig. 1 and 3].
Regarding claim 13, it is directed to the method of steps to implement the system as set forth in claim 1.  Therefore, it is rejected on the same basis as set forth hereinabove.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  .
Claim 6 is considered allowable since, when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of subject matter specified in the dependent claim(s).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2018/0374001 to Namie et al. teach a control device assigns a control output or command value calculated by executing a pre-stored control program to a servo driver and acquires a feedback value through the servo driver or an input/output (I/O) unit. The control device realizes learning control using the control output or command value and the feedback value.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 IDS filed on 09/17/2019 (Admitted Prior Art)